 1   Gregory J. Kuykendall, Bar # 012508
     Amy P. Knight, Bar # 031374
 2
     KUYKENDALL & ASSOCIATES
 3   531 S Convent Avenue
 4   Tucson, AZ 85701
     (520) 792-8033
 5   greg@kuykendall-law.com
 6   amyknight@kuykendall-law.com
 7   Attorneys for Defendant Scott Daniel Warren
 8
                          UNITED STATES DISTRICT COURT
 9
                                 DISTRICT OF ARIZONA
10
11
12   United States of America,            )
                                          ) No.CR-18-00223-001-TUC-RCC(DTF)
13            Plaintiff,                  )
14                                        ) MOTION            TO          MODIFY
     vs.                                  ) CONDITIONS OF RELEASE
15                                        )
16   SCOTT DANIEL WARREN,                 )
                                          )
17
              Defendant.                  )
18                                        )
19       Excludable delay pursuant to 18 U.S.C. Section 3161(h)(1)(F) will not occur

20   as a result of this motion or of an order based thereon.
21
           Defendant, Scott Daniel Warren, Ph.D., by and through his attorneys
22
23   undersigned, Gregory J. Kuykendall, and Amy P. Knight, hereby requests that the
24
     Court modify the conditions of release previously imposed to allow him to travel to
25
26   Washington, DC to attend the annual conference of the American Association of

27   Geographers April 2-5, 2019. The Government has indicated it has no objection to
28
 1   this request. Dr. Warren has received permission for this travel from United States
 2
     PTS Officer Rubyann Shelby.
 3
           RESPECTFULLY SUBMITTED this 28th day of March, 2019.
 4
 5                                                 By /s/ Amy P. Knight
 6                                                        Gregory J. Kuykendall
                                                          Amy P. Knight
 7                                                        531 S Convent Avenue
 8                                                        Tucson, AZ 85701
                                                          Attorneys for Defendant Scott
 9
                                                          Daniel Warren
10
11
12                             CERTIFICATE OF SERVICE
13
            I certify that on March 28th, 2019, I electronically transmitted a PDF version
14   of this document to the Clerk of Court using the CM/ECF System for filing and for
15   transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
16
           Nathaniel J. Walters, Esq. (email: Nathaniel.walters@usdoj.gov)
17         Anna R. Wright, Esq. (email: anna.wright@usdoj.gov)
18
           United States Attorney’s Office
           405 W. Congress, Suite 4800
19
           Tucson, AZ 85701
20
21
22
23
24
25
26
27
28



                                               2
